DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention I, Group I (claims 1-16) in the reply filed on 2/28/2022 is acknowledged.  Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of the following species is noted:  Species 2-a, a solid electrolyte, and sub-species 2-a-1:  a blend of alginate, silicon particles and carbon or graphite for Species 2 is noted. 
With respect to Species 1, Applicant has removed the alternative species options from the claims such that only one option remains in the claim set (the anode material comprises nanostructures of carbon).  Accordingly, Species 1-a from Species 1 appears to be the elected species and the claim set will be examined accordingly.
With respect to species 3, Applicant has amended the claims to remove the alternative species options from the claims such that only one option remains in the claim set (the cathode material comprises nanostructures of carbon).  Accordingly, Species 3-a from Species 3 appears to be the elected species and the claim set will be examined accordingly. 
	Claims 1, 4-8, 12-13, and 16 are under examination.  Applicant is required to confirm the elections of Species 1-a and Species 3-a in the subsequent response.

Specification
3.	The disclosure is objected to because of the following informalities: 
All numbers in chemical formulas should be subscripted.  See for example at page 8 of the specification as filed:

    PNG
    media_image1.png
    414
    581
    media_image1.png
    Greyscale

The above is non-exhaustive:  the issue continues at least at the bottom of page 8 through page 9, page 11, and page 12.
Page 10 of the specification as filed capitalizes carbon and gold which are not proper nouns and should be lower-cased.
Page 12 of the specification as filed capitalizes argon and nitrogen which are not proper nouns and should be lower-cased.
Page 12 recites a list of trees, some of which are improperly captilized.  All common tress names are written in lowercase letters unless the common version contains a proper name.
Appropriate correction is required.

Claim Objections
4.	Claims 1, 4-8, 12, 13, and 16 are objected to because of the following informalities:  
Claim 1, line 3:  there are two spaces between “carbon and “and” (one should be deleted)
	Claim 1, line 4:  “said nanostructures” should be amended to “said nanostructures of carbon” to invoke full and proper antecedent basis.
	Claim 1, line 4 ends with a comma; line 5 begins with a semi-colon such that there is a comma and a semi-colon adjacent to one another
	Claim 1, line 8, there is a space between “electrolyte” and the semi-colon.
	Claim 12, line 2 should amend “an material” to “a material”
	Claim 13, line 1, should amend “The battery of claim 12 wherein the cathode…” to “The battery of claim 12, wherein the cathode…” to employ proper punctuation.
	Claims 4-8, 12, and 16 each have two spaces between “claim” and the claim number as pointed to below which requires correction in each instance to a single space:

    PNG
    media_image2.png
    108
    619
    media_image2.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1, and thus dependent claims 5-8, 12, 13, and 16, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the anode comprises an alginate, does not reasonably provide enablement for the anode comprises an algal-derived material (*note that claim 4 is not rejected under this heading because it recites the underlined feature).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	The claims as presented are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991).  In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. . . . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them.

Likewise to the instant scenario, the instant disclosure does not provide adequate enablement for the claiming of all “algal-derived material” given the disclosure only teaches an alginate material. 
See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); and In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing).

Likewise to the instant scenario, the evidence of record does not show that a skilled artisan can practice the full scope of the claims which encompass any and all “algal-derived material” with the specification only teaching an alginate material.
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the…. lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
	One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:


            The factors are addressed in order. As to factor A, the claims broadly recite the use of “an algal-derived material” which is extremely vast reading on thousands, if not millions, of potential materials.   For example, at P66 of the PGPUB of the instant application, hard carbon is described as what would read on “algal-derived material” given the disclosure teaches the algae used may be heated in a noble gas at a temperature up to 1000 Celsius to convert the cyanobactertia into a material known as “hard carbon” (in the context of the components utilized within the separator).  Thus, with respect to the anode material species that is described as an “algal-derived material,” the only example is an alginate material, whereas the breadth of “an algal-derived material” is significantly broader than the only example/genus taught.   Thus, the breadth of the claims militates against a finding of enablement.      
As to factors B and E, the field of material science and electrochemistry are each unpredictable arts. Thus the formulation and use of the vast scope of any and all “algal-derived material” that are functional within an anode of a lithium-ion battery outside of those optimized experimentally may present different problems. In particular, the Court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. 


As to factor C, the sate of the prior art in terms of components that read on “an algal-derived material” is extremely vast.   As such, this factor militates against finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, or chemistry. This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification with respect to the algal-derived material within the anode provides only one genus of materials (“an alginate”) that reads on “algal-derived material.”  In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work.  Accordingly, this factor militates against a finding of enablement.
As to factor H, because the disclosure only enables “an alginate material,” one of ordinary skill in the art would have to perform experimentation on determining all of the other materials that read on “an algal-derived material,” and its capability and functionality within an 
Appropriate correction is required.

7.	Claim 1, and thus dependent claims 4-8, 12, 13, and 16, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the separator comprises lignin or wood pulp fibers (pages 4 and 9 of the parent application 16/226,689 with an effective filing date of 12/20/2018), OR the separator comprises natural cellulose fibers, algae including the specified examples at P60 of the instant application PGPUB, lignin, or wood pulp fibers (instant application with a filing date of 12/20/2020), does not reasonably provide enablement for the separator comprises “an organically-derived material acting as an electrical isolator”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	At the outset, it is not clear what the effectively filed date of the claims is given the claimed language of “an organically-derived material” does not exist in either application outside of claim 1 of the instant application.  The parent application 16/226,689, filed 12/20/2018, of which the instant application is a CIP, only enables the separator to comprise lignin or wood pulp fibers, materials that are intrinsically electrical isolators, in terms of what the Examiner is assuming is the intention of “organically-derived material.”  The instant application is a CIP and details further options for the separator that could be construed as “organically-derived material”  (at least natural cellulose fibers and algae- P60 of the PGPUB).  Thus, the interpretation of what constitutes “an organically-derived material acting as an electrical isolator” is entirely unclear given the term “organically-derived material” does not have antecedent basis in the description en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).

Accordingly, in addition to being a term not enabled by the disclosure, the term also creates an issue with respect to what the effective filing date of the claims is considered to be.  It is noted that any amendments provided by Applicant to the claim set should include corresponding remarks as to which application support is being drawn from such that the effectively filed date of the claimed subject matter can be ascertained.  See MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06:  
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) 

"Applicant should ... specifically point out the support for any amendments made to the disclosure."

Moving to the enablement rejection, an “organically-derived material acting as an electrical isolator” as presented could be millions of potential materials, wherein the issue is further complicated given an “organically-derived material” is a form of product-by-process 
	The claims as stated are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991).  In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. . . . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them.

Likewise to the instant scenario, the instant disclosure does not provide adequate enablement for the claiming of all “organically-derived material” acting as an electrical isolator given the disclosure does not utilize the terminology and appears to teach only the respective options numerated above for the given applications.
See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); and In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing).

Likewise to the instant scenario, the evidence of record does not show that a skilled artisan can practice the full scope of the claims which encompass any and all “organically-derived material 
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the…. lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
	One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) 

            The factors are addressed in order. As to factor A, the claims broadly recite the use of “an organically-derived material acting as an electrical isolator” which is language that does not exist in either specification as filed, and is an extremely vast group of materials reading on millions of potential materials, wherein the issue is further complicated given an “organically-derived material” is a form of product-by-process language, wherein it is not clear what the final form of the material is required to be (addressed below under 35 U.S.C. 112(b)/second paragraph).  Thus, the breadth of the claims militates against a finding of enablement.      
As to factors B and E, the field of material science and electrochemistry are each unpredictable arts. Thus the formulation and use of the vast scope of any and all “organically-derived material” acting as an electrical isolator outside of those optimized experimentally may present different problems. In particular, the Court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. 

As such, the instant scenario in which Applicant claims enablement for “an organically-derived material” acting as an electrical isolator for which Applicant provides no guidance whatsoever militates against a finding of enablement.  
As to factor C, the state of the prior art in terms of components that read on “an organically-derived material” acting as an electrical isolator is extremely vast.   As such, this factor militates against finding of enablement.

As to factors F and G, the applicant’s specification with respect to the “an organically-derived material” acting as an electrical isolator is problematic as detailed above given the terminology does not exist within either application outside of claim 1, wherein the applicatiosn appear to teach only the respective options numerated above for the given applications.
In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work.  Accordingly, this factor militates against a finding of enablement.
As to factor H, the terminology does not exist outside of claim 1, there is no guidance or details on what does or does not read on the term, and the materials that the Examiner assumes are the intended “organically-derived material” are not the same within the two applications.  Outside of the specified examples, one of ordinary skill in the art would have to perform experimentation on determining all of the other materials that read on “an organically-derived material acting as an electrical isolator,” and their capability and functionality within a separator 
Appropriate correction is required.

8.	Claim 8 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to provide a solid electrolyte that comprises a dissociated salt as presented.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
	Specifically, claims 1 and 8 each require that the electrolyte is a solid electrolyte (elected Species 2-a).  It is not clear how a solid electrolyte can comprise a dissociated salt, which requires a solvent (i.e., a liquid).  Dissociation requires dissolution which in turns requires a solvent.   There is no disclosure of how it is possible to meet the limitation of a solid electrolyte comprising a dissociated salt.  Accordingly, the disclosure is not enabling for the feature presented.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 1, and thus dependent claims 4-8, 12-13, and 16, claim 5, claim 6, claim 8, claim 12, and claim 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
A)	 Claim 1 is indefinite due to the feature of “an organically-derived material acting an electrical isolator” as the term does not exist in either of the parent application or instant application outside of claim 1 of the instant application.  Thus, the interpretation of what constitutes “an organically-derived material acting as an electrical isolator” is entirely unclear given the term “organically-derived material” does not have antecedent basis in the description of either application such that the meaning of the term is not ascertainable given that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).

Accordingly, the meets and bounds of “an organically-derived material acting as an electrical isolator” are not clear.  
The issue is compounded given the parent application 16/226,689, filed 12/20/2018, of which the instant application is a CIP, only enables the separator to comprise lignin or wood pulp fibers, materials that are intrinsically electrical isolators, in terms of what the Examiner is assuming is the intention of “organically-derived material acting as an electrical isolator”  The instant application is a CIP and details further options for the separator that could be construed as 
As noted above, any amendments provided by Applicant to the claim set should include corresponding remarks as to which application support is being drawn from such that the effectively filed date of the claimed subject matter can be ascertained (see MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06).  
B)	Claim 1 recites, “the anode material” in line 3.  There is insufficient antecedent basis for this limitation.  Changing this to “an anode material” does not correct the issue as the claim recites multiple materials thereafter.
C)	Claim 1 recites in part, “wherein the anode material comprises nanostructures of carbon and silicon particles and an algal-derived material blended with said nanostructures* and said silicon particles.”  *The Examiner is assuming this is meant to read “nanostructures of carbon” (see claim objection above)  Due to the lack of proper punctuation, it is not from the claim which of the following is required:
Option 1:  nanostructures of carbon and silicon particles [i.e,. “nanostructures” modifies 
     both carbon and silicon particles and pertains to both]
Option 2:  there are nanostructures of carbon (entity 1), and silicon particles (entity 2)
The issue also presents a problem in terms of what the effective filing date of the claims is.  The parent application appears to only support Option 2; however, the instant application further teaches silicon-carbon nanoparticles (P46 of the PGPUB).  It appears based on the recitation of “said nanostructures” and “said silicon particles” that the intention is Option 1, wherein the following can correct the issue:    
, , and an algal-derived material blended with said nanostructures of carbon and said silicon particles”

D)	Claim 5 recites “said silicone particles are…”  There is insufficient antecedent basis for this limitation.  It appears silicone should be amended to silicon which would obviate the issue.
E)	Claim 6 recites “the anode nanostructures” in lines 1-2.  There is insufficient antecedent basis for this limitation.
F)	Claim 8 fails to utilize proper antecedent basis given “a solid electrolyte” has already been presented in claim 1.  Correction can be made by way of changing “wherein the electrolyte is a solid electrolyte comprising..” to “wherein the comprises”
G)	Claim 8 is not clear in terms of how it two of the requirements can simultaneously be met.  Claims 1 and 8 each require that the electrolyte is a solid electrolyte.  It is not clear how a solid electrolyte can comprise a dissociated salt, which requires a solvent (i.e., a liquid).  If a liquid is present, then the electrolyte itself is not a solid, but rather a gel electrolyte or a paste electrolyte.  It is thus not clear how the claim can be met.  It is noted that Applicant elected Species 2-a (the solid electrolyte).  That is not to say that a solid electrolyte cannot be utilized in conjunction with other components, the issue is that it is not clear how a solid electrolyte can comprise a dissociated salt.  
H)	Claim 1 recites that the cathode comprises a lithium compound.  Claim 12 then recites that the cathode comprises “an material selected from the group consisting of a lithium oxide, a lithium cobalt oxide, a lithium manganese oxide, a lithium iron phosphate, a lithium nickel manganese cobalt, a lithium nickel cobalt and aluminum oxide.”  All of the compounds recited in the list are lithium compounds; it is thus not clear from the claim whether the claim fails to 
I) 	Claim 16 recites, “wherein the anode, the cathode, the electrolyte, and the separator all comprise an alginate material.”  Claim 1 defines that the anode comprises an algal-derived material.  It is thus not clear if claim 16 fails to invoke proper antecedent basis to the algal-derived material of claim 1 that is part of the anode; or if the alginate material that is part of the anode in claim 16 is an additional entity.  
J)	Claim 16 recites, “wherein the anode, the cathode, the electrolyte, and the separator all comprise an alginate material.”  Claim 1 defines that the separator comprises “an organically-derived material acting as an electrical isolator.”  It is not clear if the alginate material of claim 16 that is part of the separator can be one in the same as “an organically derived material” of the separator of claim 1, or if the alginate material is a separate, additional entity.  
K)	Claim 16 recites that the electrolyte comprises an alginate material.  Claim 1 defines that there is an electrolyte and that the electrolyte is a solid electrolyte.   Due to the manner in which the claim is written, it is not clear which of the multiple “electrolytes” presented in claim 1 is being referred to in claim 16.   
	Appropriate correction is required.  For compact prosecution purposes, the claims will be examined as best as possible in terms of prior art application.  Claim 8 is indefinite to the point of not being examinable.

Evidential Reference Section & Claim Analysis
11.	Claim 1 recites in part, “an algal-derived material.”  An “algal-derived material” is a form of product-by-process language, wherein with respect to such language, the court has held:
determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

Thus, for example, at P66 of the PGPUB of the instant application, hard carbon is described as an “algal-derived material” given the disclosure teaches the algae may be heated in a noble gas at a temperature up to 1000 Celsius to convert the cyanobacteria into a material known as “hard carbon” (in the context of materials used for the separator).   Accordingly, if the prior art teaches “hard carbon” within the anode, regardless of how it is obtained (i.e., algal-derived or by another method), it would appear to meet the structural requirements of “an algal-derived material.”  
The disclosure also teaches that cellulose fibers can be made from algae (P59 of the PGPUB).  Accordingly, cellulose fibers would read on “an algal-derived material” as presented.
Additionally, as evidenced by Chia et al., “Nature’s fight against plastic pollution:  Algae for plastic biodegradation and bioplastics production,” Environmental Science and Ecotechnology, 4 (2020 )100065 (copy provided), other known components that are “algal-derived materials” are starch, PHA (polyhydroxyalkkanoate), PHB (polyhdroxybutyrate), PLA (polyactic acid), PE (polyethylene), PVC (polyvinyl chloride), and protein-based polymers (section 4).
Seaweed is a type of algae, wherein agar is extracted from seaweed and is an “algal-derived material.”  Carrageenan is an extract from red seaweed and is an “algal-derived material.”  Seaweed is utilized to make SeaCell fabric, as well as other materials that would all appear to read on an “algal-derived material.”  

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13. 	Claims 1, 4, 6, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Omoda et al. (US 2017/0018802) in view of Deng (US 2018/0358656).
Regarding claim 1, Omoda teaches a lithium-ion battery 1 (P97; Fig. 1) comprising a negative electrode 2 (“an anode”) and a positive electrode 3 (“a cathode”), separated by a separator 4, and an electrolyte [Li-aPbSc – P41, part of overall electrolyte 5] in contact with said anode 2, said cathode 3 and said separator 4 (Fig. 1), 
wherein the anode [
wherein the cathode comprises a lithium compound (P68-88); and 
wherein the electrolyte [Lia-PbSc – P41, part of overall electrolyte 5] is a solid electrolyte (P13, 40-41); and 
wherein the separator 4 comprises “an organically-derived material” given Omoda teaches the use of polyethylene (PE) (P88-91) which as evidenced by Chia can be derived from algae and thus is considered to meet the structural requirements of “an organically-derived material”), the described separator 4 and its insulating material of PE intrinsically “acting as an electrical isolator.”
The only deficiency of Omoda with respect to the claimed subject matter is that the conducting agent including carbon materials (P64), relied upon to teach that “the anode comprises carbon,” are not explicitly taught as “nanostructures of carbon.”  The examples taught for the conducting agent by Omoda are acetylene black, carbon black, graphite, carbon fibers (P64).  In the same field of endeavor, Deng teaches analogous art of a lithium ion battery in which the negative electrode may include a conductive filler that may be acetylene black, carbon black, graphite, vapor-grown carbon (i.e., carbon fiber), and/or carbon nanotubes (P25).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the conductive agent of Omoda that of carbon nanotubes (“nanostructures of carbon”) given Deng teaches their suitability as a conductive agent and functional equivalency with respect to the conductive agents that are taught, the courts holding that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  Additionally, the substitution of one known element (carbon nanotubes) for another (carbon black, graphite, etc.) yields predictable results to one of ordinary skill in the art (i.e., providing a desired level of electrical conductivity within the anode/negative electrode) also supports a conclusion that a claim is obvious (MPEP 2143, Exemplary Rationale B).
Regarding claim 4, Omoda teaches wherein the algal-derived material is hard carbon as detailed above in the interpretation applied.  
In an alternate interpretation, Omoda teaches that the anode comprises a binder blended with the active material and conducting agent (P55) and that any suitable binding agent in the art may be used (P65).  Omoda does not teach that the binder is “an algal-derived material” (claim 1) that is an alginate (claim 2) as claimed; however, Deng as also applied above teaches the negative electrode may include a binder and teaches suitable examples thereof including sodium alginate (P24).  The courts have held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  
Accordingly, the selection of the alginate material within the anode of Omoda as the binder material is considered prima facie obvious in view of the case law cited such that modified Omoda teaches the anode comprises alginate as the binder (i.e., “an algal-derived material that is an alginate”).
Regarding claim 6, Omoda as modified by Deng teaches wherein the anode nanostructures are nanotubes of carbon (see rejection above).
	Regarding claim 12, Omoda teaches wherein the cathode comprises a conductive agent that may be the same as those of negative electrode active material composition (P86).  Omoda as modified by Deng teaches the use of carbon nanotubes for the conducting aid (rejection of claim 1); accordingly, it would have been prima facie obvious to select carbon nanotubes as the conducting aid of Omoda in view of Deng teaching carbon nanotubes as suitable for the intended use given the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); MPEP 2144.07).  
 	 Omoda further teaches that the positive electrode includes at least one material selected from a lithium cobalt oxide (“a lithium cobalt oxide”), as well as most of the other materials recited if not all (P70-88).
Regarding claim 13, Omoda teaches the wherein the cathode additionally comprises a binder that may be the same material as that used for the negative electrode binding agent (P86) which is taught as any available binding agent in the art.   Omoda as modified by Deng teaches that suitable binders for both the anode and the cathode include alginates (P24, 27).  Accordingly, the selection thereof for the cathode binding agent is held prima facie obvious based on the case law cited above (MPEP 2144.07).

14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Omoda et al. (US 2017/0018802) in view of Deng (US 2018/0358656) as applied to at least claim 1 above, and further in view of Li et al. (US 2016/0365573).
Regarding claim 5, Omoda fails to teaches wherein said silicon
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the silicon particles of Omoda those of Li in order to yield the advantageous and predictable results described above.

15.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Omoda et al. (US 2017/0018802) in view of Deng (US 2018/0358656) as applied to at least claim 1 above, and further in view of Yushin et al. (US 2012/0088155) and Lee et al. (US 2018/0034101).
	Regarding claim 16, Omoda teaches that the anode comprises a binder blended with the active material and conducting agent (P55) and that any suitable binding agent in the art may be used (P65).  Omoda further teaches wherein the cathode additionally comprises a binder that may be the same material as that used for the negative electrode binding agent (P86) which is taught as any available binding agent in the art.  Deng as previously applied teaches that suitable binders for both the anode and the cathode include alginates (P24, 27).  Accordingly, the selection of alginates for the binding agent for each of the anode and cathode of Omada is held prima facie obvious given Deng teaches the use thereof in each of the anode and cathode of a lithium-ion battery for the binding material (P24, 27).

 [0044] Alginate-containing compositions can be used in energy storage 
devices, for example, as a separator, a protective electrode coating, and/or a 
binder.  More specifically, alginate-containing compositions can be used as 
binders in cathodes and anodes of batteries, for example lithium-ion (Li-ion) 
batteries, magnesium-ion (Mg-ion) batteries, aluminum-ion (Al-ion) batteries, 
or sodium-ion (Na-ion) batteries, to name a few.  The carboxy groups in 
alginate bind well to most cathode and anode materials, (for example to Si or C 
or various metal oxides) and to current collectors, and provide stability and 
high Coulombic efficiency during charging and discharging cycles.  

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select an alginate-containing material to utilize within the separator of Omoda in order to obtain the benefits of achieving a lithium ion battery with stability and high coulombic efficiency during charging and discharging cycles (P44, 72; not limited to entire disclosure).  
Omoda as modified fails to disclose the electrolyte comprises an alginate material.  The overall electrolyte 5 of Omoda includes solid electrolyte material (Li-aPbSc – P41) in an electrolyte solution that may be in a liquid phase or a gel phase including a polymer, wherein any sutaible material may be used as a polymer capable of forming a gel phase (P46).  Lee teaches known materials that achieves gel polymer electrolytes for lithium ion batteries and the alginate is an example thereof (claim 3).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the polymer to achieve the gel phase electrolyte of Omoda (P46) that of an alginate taught by Lee given the selection of a known material based prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); MPEP 2144.07).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  

15.	Claims 1, 4, and 7 rejected under 35 U.S.C. 103 as being unpatentable over 
Wagner et al. (US 2016/0351894) in view of Omoda et al. (US 2017/0018802).
	Regarding claim 1, Wagner teaches a lithium-ion battery (abstract; entire disclosure) comprising an anode and a cathode, separated by a separator (P73), and an electrolyte in contact with said anode, said cathode and said separator (73), 
wherein the anode material comprises hollow carbon nanospheres (“nanostructures of carbon”), a metal/metalloid component that may be silicon particles (P24), and binder that is an alginate (P28) (“an algal-derived material”) blended with said nanospheres [ of carbon] and said silicon particles (P8-29, 59; entire disclosure), wherein the separator comprises Celgard 2325 (PP/PE/PP trilayer) that is “organically-dervied material” (as evidenced by Chia) acting as an electrical isolator as claimed.
Wagner is directed toward the negative electrode active material for lithium ion batteries and tests said negative electrode in a test cell as described and does not detail the components as claimed with respect to the cathode comprising a lithium compound and the electrolyte is a solid electrolyte.   
Deng teaches analogous art of a lithium ion battery and details the components thereof including known cathode active materials that comprise a lithium compound (P68-88); and wherein the electrolyte is a solid electrolyte (P13, 40-41) used in conjunction with a similar separator.  
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  
Regarding claim 4, Wagner teaches wherein “the algal-derived material” is an alginate (P28). 
Regarding claim 7, Wagner teaches wherein the of carbon are nanospheres of carbon (P8-29).

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Kurihara (US 2017/0005331) teaches an active material comprising silicon, vapor grown carbon fiber and a coating layer of sodium alginate (P14; claims 13, 14);
	Lai et al. (US 2014/0322587) teaches separators within lithium ion batteries comprising alginate are known in the art as taught by Lai (P16).

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729